Per Curiam.
The certiorari was allowed in this case to review a decision of the state board of taxes and assessment reducing the valuation -of the property of the Congoleum Nairn Company, made by the assessors of the town of Kearney, for the year 1925. The decision of the state board is attacked on the grpund, that it is not supported by any legal evidence and, in support of that contention, the prosecutor cites the testimony, of the president of the board (at page 281 of the record), vjz.: “That the board felt justified to some extent in ignoring the testimony of the experts on both sides, and taking the judgment of its own trained appraiser.” The board adopted in toto an appraisal of $2,657,628 made by Mr. Prank O’Connor, the clerk and field secretary of the board. No opportunity was given the prosecutor to examine it, rebut it, or cross-examine upon it before it was adopted as the judgment of the state board. This is not the kind of *835a hearing that is required in a judicial procedure. The hearing must be a real, not a sham, hearing; the parties have a right to support their allegations, if need be by proof, to determine whether there is need of proof the parties must know what they are to meet. Long Dock Co. v. State Board, 86 N. J. L. 592.
Such a procedure as is shown by this record, is not due process of law. Trenton, &c., Traction Co. v. Mercer County Tax Board, 92 N. J. L. 398, 402. The judgment to be sustained must be based upon evidence. Gibbs v. State Board of Taxes and Assessment, 3 N. J. Adv. R. 986.
For these reasons the judgment of the state board of taxes and assessment in this case is reversed and set aside.